NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY LEE HOWZE, AKA J. L. Howze,              No.    18-56154

                Plaintiff-Appellant,            D.C. No. 2:14-cv-04067-SVW-
                                                RAO
 v.

CALIFORNIA DEPARTMENT OF                        MEMORANDUM*
CORRECTIONS AND
REHABILITATION, public entity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Johnny Lee Howze, AKA J.L. Howze, appeals pro

se from the district court’s judgment dismissing his action alleging violations of

Title II of the Americans with Disabilities Act (“ADA”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1072

(9th Cir. 2005). We affirm.

      The district court properly dismissed Howze’s ADA claim for monetary

damages because Howze failed to allege facts sufficient to show that defendant

intentionally discriminated against him because of his disability. See Duvall v.

County of Kitsap, 260 F.3d 1124, 1135, 1138-40 (9th Cir. 2001) (discussing

elements of a Title II claim under the ADA, and the required showing of

intentional discrimination to state a Title II claim for damages); see also Gonzalez

v. Planned Parenthood of L.A., 759 F.3d 1112, 1115 (9th Cir. 2014) (the court

need not accept as true allegations contradicted by documents referenced in the

complaint); Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010)

(“The ADA prohibits discrimination because of disability, not inadequate

treatment for disability.”).

      Howze’s request for appointment of counsel, set forth in the opening brief, is

denied.

      Defendant’s motion to revoke Howze’s in forma pauperis status (Docket

Entry No. 16) is denied. Defendant’s motion to take judicial notice (Docket Entry

                                          2                                   18-56154
No. 17) is denied as unnecessary.

      AFFIRMED.




                                    3   18-56154